DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9,12,23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 14 and 26, the claimed subject matter of “the heat dissipation device being in thermal contact with a first heat source” and “the heat dissipation device according to claim 14, wherein the heat dissipation device is in thermal contact with a second heat source…are separated from each other” renders the scope of the claim indefinite since it is not clear whether applicant is claiming the combination of heat dissipation device 
Claims 14-26 are further rejected as can be best understood by the examiner in which the claimed heat dissipation device is intended to be used with a first heat source and a second heat source.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2,3,4,5,6, 11,13,14,15,16,17,18,19,20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 7,025,124).  Regarding claims 1 and 14, Wang discloses (figures 3-6 and figure A) a heat dissipation device with a vapor chamber, the vapor chamber comprises a first plate (11) and a second plate (10), wherein the first plate and the second plate are combined together, and an accommodation space (12) is defined by the first plate and the second plate collaboratively, wherein the accommodation space includes a heat absorption zone (21) and a condensation zone (zones having 22 or 23); a first capillary strip (2) installed in  by the first capillary strip; a first communication structure (25) formed in the first capillary strip, wherein the first communication structure is in communication with the first region and the second region; and a working medium accommodated within the accommodation space, wherein the working medium flows between the first region and the second region through the first communication structure, wherein the heat dissipation device is to be used in thermal contact with the heat source (4) and aligned with the heat absorption zone of the accommodation space. Regarding claims 2 and 16, Wang further discloses (figures 3-4) that the first communication structure (gap 25 in rib 24) is formed in a whole segment of the first capillary strip or formed in a partial segment of the first capillary strip. Regarding claims 3 and 18, Wang discloses (figure 5) that the first capillary strip (2) comprises a lower part and an upper part, wherein the lower part of the first capillary strip (2) is in contact with the first plate (bottom plate11) and the upper part of the first capillary strip (2) is in contact with the second plate (10).  Regarding claims 4 and 19, Wang discloses (figure 5) that the first communication structure (25) comprises plural first notches, which are concavely formed in the upper part of the first capillary strip and extended to the lower part of the first capillary strip, wherein the plurality first notches are in communication with the first region and the second region (fluid flows through regions 21,22 and 23 through notches 25).  Regarding claim 5, Wang discloses (figure 5) that the plural first notches (25) do not run through the lower part of the first capillary strip, so that the lower part of the first Regarding claims 6 and 20, Wang further discloses (column 2, lines 57-60) that the working medium flows between the first region and the second region through the plural first notches (25).  Regarding claim 11, Wang discloses (figures 3-4 and figure A shown below) that the vapor chamber further comprises a second capillary strip and a second communication structure (25), wherein the second capillary strip is installed in the first region or the second region of the accommodation space (12), and the second communication structure (25) is formed in the second capillary strip.  The examiner must interpret the limitation as broadly as it reasonably allows, the second capillary strip and a second communication structure (25) is on the right half of the support (2) and the first capillary strip and first communication structure is on the left half of the support (2). See figure A bellow. 
Regarding claim 13, Wang discloses (figure A) that the accommodation space includes a heat absorption zone (zone 21) and a condensation zone (22 or 23) wherein the first capillary strip (2) is extended from the heat absorption zone to the condensation zone.  Regarding claim 15, Wang discloses (column 3, lines 9-21) that after the working fluid absorbs heat from the first heat source (4), the working medium is guided from the heat absorption zone (21) to the condensation zone by the first capillary strip. Regarding claim 17, Wang further discloses (column 3, lines 16-18) a liquid storage structure (22), wherein the liquid storage structure is installed in the accommodation space, and disposed in or located near the heat absorption zone (liquid return to structure 22, column 3, lines 16-18).  Regarding claim 26, in view of the clarification issue above, the examiner has interpreted the limitation of first and second heat source 

    PNG
    media_image1.png
    529
    1020
    media_image1.png
    Greyscale


Figure A:  The modified figure corresponds to figure 4 with limitation shown
Claims 1,2,3,7,8,13,14,15,16,18,21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al.(US 7,770,631).  Regarding claims 1 and 14, Wang discloses (figure 8) a heat dissipation device with a vapor chamber, the vapor chamber comprises a first plate (20) and a second plate (21), wherein the first plate and the second plate are combined together, and an accommodation space (space within  by the first capillary strip; a first communication structure (holes 11) formed in the first capillary strip, wherein the first communication structure is in communication with the first region and the second region; and a working medium accommodated within the accommodation space, wherein the working medium flows between the first region and the second region through the first communication structure (column 3, lines 40-51), wherein the heat dissipation device is capable of being in thermal  a heat source at the bottom plate (20) and aligned with the heat absorption zone of the accommodation space. Regarding claims 2 and 16, Wang further discloses (figures 1-2) that the first communication structure (holes 11) is formed in a whole segment of the first capillary strip or formed in a partial segment of the first capillary strip. Regarding claims 3 and 18, Wang discloses (figures 4,5 and 7) that the first capillary strip (1) comprises a lower part (downward cone 10) and an upper part (upward cone 10), wherein the lower part of the first capillary strip is in contact with the first plate (see figure 8, the cone shaped of pit 10 in contact with the bottom plate 20) and the upper part of the first capillary strip is in contact with the second plate (21, see figure 8). Regarding claims 7 and 21, Wang discloses (figures 7 and 8, column 3, lines 22-26 ) that the first plate (20) further comprises a first capillary structure (22), and the first capillary structure is in contact with the lower part (downward cone 10) of the first capillary strip (1,23).  Regarding claims 8 and 22, Wang discloses (figures 7 and  8, column 3, lines 22-26) that the second plate (21) further comprises a second capillary structure (22), and the second capillary structure (22) is in contact with the upper part (upward cone 10) of the first capillary strip (1,23). 
Regarding claim 13, Wang discloses (figure 8) that the accommodation space includes a heat absorption zone (any zone that is used to be contact with a heat source) and a condensation zone (away from the heat absorption zone) wherein the first capillary strip (1) is extended from the heat absorption zone to the condensation zone.  Regarding claim 15, Wang discloses (column 1, lines 13-19) that that the heat dissipation device is a heat pipe, which is known in the art, capable of absorbing heat from any heat source and guiding the vapor generated from the heat absorption zone (zone in contact with a heat source) to the condensation zone by the first capillary strip (1, 23, column 3, lines 40-51). 
Regarding claim 26, in view of the clarification issue above, the examiner has interpreted the limitation of first and second heat source as the intended of use for the heat dissipation device to be in thermal contact with the separate first and second heat source.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham 2 USPQ2d 1647 (1987).  In this case, the heat dissipation device of Wang is capable of being in thermal contact with two separated heat sources located in the heat absorption zone (zone that is used to attach the heat sources).

Claims 1,2, 3,7,8,10,13, 14, 15,16, 18,21,22, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 10,018,427).   Regarding claims 1 and 14, Lin discloses (figures 1-4) a heat dissipation device with a vapor chamber, the vapor chamber comprises a first plate (20) and a second plate (10), wherein the first plate and the second plate are combined together, and an accommodation space (space within casing formed by first plate and second plate) is defined by the first plate and the second plate collaboratively, wherein the accommodation space includes a heat absorption zone (211) and a condensation zone (zone that is away from zone 211) a first capillary strip (32) installed in the accommodation space and clamped between the first plate and the second plate, wherein the first capillary strip (32) is extended from the heat absorption zone to the condensation zone, and the accommodation space is divided into at least one first region (below 32)  and at least one second region (above 32) by the first capillary strip (32); a first communication structure (holes 311) formed in the first capillary strip, wherein the first communication structure is in communication with the first region and the second region; and a working medium accommodated within the accommodation space, wherein the working medium flows between the first region and the second region through the first communication structure (shown in figure 3 with arrows), wherein the heat dissipation device is capable of being in thermal  a heat source at the bottom plate (column 3, lines 55-57) and aligned with the heat absorption zone of the accommodation space. Regarding claims 2 and 16, Lin further discloses (figures 1-4) that the first communication structure (holes 311) is formed in a whole segment of the first capillary strip or formed in a partial segment of the first capillary strip. Regarding claims 3 and 18, the entire combo strip (31,32) is considered to be a capillary strip.  Lin discloses (figures 1-6) that the first capillary strip (31,32) comprises a lower part (32) and an upper part (31), wherein the lower part (32) of the first capillary strip is in thermal contact with the first plate (20) through wick (23) and the upper part (31) of the first capillary strip is in contact with the second plate (10) through supports (12). Regarding claims 7 and 21, Lin discloses (figures 3-4) that the first plate (20) further comprises a first capillary structure (23), and the first capillary structure is in contact with the lower part (32) of the first capillary strip (31,32).  Regarding claims 8 and 22, Lin discloses that the second plate (11) further comprises a second capillary structure (column 2, lines 38-42), and the second capillary structure is in contact with the upper part (31) of the first capillary strip (31,32) via supports 12. 
Regarding claim 13, Lin discloses (figures 3 and 4) that the accommodation space includes a heat absorption zone (corresponding to zone above 211) and a condensation zone (away from the heat absorption zone) wherein the first capillary strip (32) is extended from the heat absorption zone to the condensation zone.  Regarding claim 15, Lin discloses (figures 3-4) that after the working fluid absorbs heat from the first heat source, the working medium is guided from the heat absorption zone to the condensation zone by the first capillary strip (32). Regarding claims 10 and 24, Lin further discloses (figures 1-4) that the vapor chamber further comprises plural support posts (12), which are disposed within the accommodation space and clamped between the first plate and the second plates (10,20), wherein the plural support posts (12) are not in direct contact with the first capillary strip (32) and the plurality support posts (12) are aligned around with the first communication structure (311). 
Regarding claim 26, in view of the clarification issue above, the examiner has interpreted the limitation of first and second heat source as the intended of use for the heat dissipation device to be in thermal contact with the separate first and second heat source.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham 2 USPQ2d 1647 (1987).  In this case, the heat dissipation device of Lin is capable of being in thermal contact with two separated heat sources located in the heat absorption zone (zone that is used to attach the heat sources).

NOTE: the subject matter of the combination of a heat dissipation device and two heat sources can be found in reference to Yamamoto et al. (US 6,269,866B1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 7,770,631) in view of Wang (US 2011/0192576A1). Wang’s 631 substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the vapor chamber comprises a second capillary strip and a second communication structure, wherein the second capillary strip is installed in the first region or the second region of the accommodation space, and the second communication structure is formed in the second capillary strip.  Wang’s 576 discloses (figure 1) that the vapor chamber has a square shape, wherein the support plate (30) is divided into more than one strip installed in the first or second region of the accommodate space, and the second communication structure (31) is formed in each of the strip for a purpose of evenly supporting the vapor chamber by a plurality of strips. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wang’s 576 teaching in Wang’s 631’s device for a purpose of evenly supporting the vapor chamber by a plurality of strips.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurashima et al. (US 10,352,626) discloses a heat pipe.
Hong et al. (US 7,168,479) discloses a heat transfer apparatus.
Nagai et al. (US 2010/0326632A1) discloses a phase change type heat spreader.
Zhou et al. (US 2010/0139894A1) discloses a heat sink with vapor chamber.
Li (US 6,293,332B2) discloses a structure of super thin heat plate.
Peck (US 3,971,435) discloses a heat transfer device.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763